DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2022 has been entered.
Claims 1-21 are pending.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 05 April 2022, with respect to the rejection(s) of claim(s) 1, 11 and their dependent claims under Levin have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of De Ridder.

Claim Rejections - 35 USC § 112
In view of the amendments received 05 April 2022, the Examiner withdraws the rejection of claims 1-21 under 35 USC 112(b) or 35 USC 112, second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 6-7, 10-18 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by De Ridder (U.S. 2006/0095088). De Ridder discloses (par. 0094-0095) positioning an electrode adjacent to, or in contact with, an outer skin surface of a patient; generating an electrical impulse (par. 0015-0016), wherein the electrical impulse comprises bursts and inter-burst intervals, wherein each of the bursts and inter-burst intervals repeats from about 10 to about 35 bursts per second, wherein each of the bursts comprises 2 pulses to 20 pulses; and transmitting the electrical impulse from the electrode such that the electrical impulse passes through the outer skin surface to a target region in the patient, wherein the electrical impulse is sufficient to modulate a nerve in the target region.
Regarding claim 2, De Ridder discloses (Figures 1A-2I) transmitting the electrical impulse from a housing (12) to the electrode (18) via a lead (14), wherein the electrode is removably coupled to the lead.
Regarding claim 3, De Ridder discloses (par. 0102) wirelessly transmitting the electrical impulse from the housing to the electrode.
Regarding claim 4, De Ridder discloses (par. 0015) each of the pulses has a duration of about 50 microseconds to about 1000 microseconds.
Regarding claim 6, De Ridder discloses (par. 0016) the bursts are separated by an inter-burst interval that has a longer duration than each of the bursts.
Regarding claim 7, De Ridder discloses (par. 0080) varying a voltage such that a charge of an electric field emitted during each of the bursts alternates between positive and negative, wherein the electric field emitted during the inter-burst interval has a magnitude of zero.
Regarding claim 10, De Ridder discloses (par. 0122) the nerve is modulated to treat at least one of a disorder of the patient or a condition of the patient, wherein at least one of the disorder or the condition includes at least one of primary headache, allergic rhinitis, Alzheimer's disease, postoperative cognitive dysfunction, rheumatoid arthritis, bronchoconstriction, Parkinson's disease, dementia, multiple sclerosis, neurodegenerative disease, depression, epilepsy, gastroparesis, or an auto-immune disease or disorder.
Regarding claim 11, De Ridder discloses an electrode (par. 0094-0095) configured to be positioned adjacent to, or in contact with, an outer skin surface of a patient; a source of energy operably (par. 0013) coupled to the electrode, wherein the source of energy emits an electrical impulse to the electrode such that the electrical impulse passes through the outer skin surface of the patient to a nerve at a target region in the patient sufficient to modulate the nerve; and wherein the electrical impulse comprises bursts and inter-burst intervals (par. 0015-0016), wherein each of the bursts and inter-burst intervals repeats from about 10 to about 35 bursts per second, wherein each of the bursts comprises 2 pulses to 20 pulses.
Regarding claim 12, De Ridder discloses (Figures 1A-2I) a housing (12) and a lead (14) extending from the housing to the electrode (18), wherein the electrode is removably coupled to the lead.
Regarding claim 13, De Ridder discloses (par. 0071 and 0102) the source of energy comprises a power supply coupled to a transmitter, wherein the transmitter is configured to wirelessly transmit the electrical impulse from the housing to the electrode.
Regarding claim 14, De Ridder discloses (par. 0015) each of the pulses has a duration of about 50 microseconds to about 1000 microseconds.
Regarding claim 15, the Examiner considers the transcutaneous application of the electrodes (par. 0094-0095) to be configured for contacting an outer skin surface of a neck of the patient.
Regarding claim 16, De Ridder discloses (par. 0068) the nerve is a vagus nerve.
Regarding claim 17, De Ridder discloses (par. 0016) the bursts are separated by an inter-burst interval that has a longer duration than each of the bursts.
Regarding claim 18, De Ridder discloses (par. 0080) the source of energy is configured to vary a voltage such that a charge of an electric field emitted during each of the bursts alternates between positive and negative, wherein the electric field emitted during the inter-burst interval has a magnitude of zero.
Regarding claim 21, De Ridder discloses (par. 0122) the nerve is modulated to treat at least one of a disorder of the patient or a condition of the patient, wherein at least one of the disorder or the condition includes at least one of primary headache, allergic rhinitis, Alzheimer's disease, postoperative cognitive dysfunction, rheumatoid arthritis, bronchoconstriction, Parkinson's disease, dementia, multiple sclerosis, neurodegenerative disease, depression, epilepsy, gastroparesis, or an auto-immune disease or disorder.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-9 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Ridder (U.S. 2006/0095088). Regarding claims 8 and 19, De Ridder discloses the claimed invention except for the electric field has a gradient of greater than about 2 V/m/mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an electric field of this range of gradients, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 9 and 20, De Ridder discloses the claimed invention except for the electrical field has an amplitude equal to or greater than about 10 V/m and equal to or less than about 600V/m. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an electric field amplitude of this range, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792